Citation Nr: 1437617	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  08-04 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for disability manifested by swelling of the ankles, legs, and hands, to include as secondary to service-connected diabetes mellitus or coronary artery disease.  

2.  Entitlement to service connection for disability manifested by discoloration of the feet, to include as secondary to service-connected diabetes mellitus or coronary artery disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel

INTRODUCTION

The Veteran had active military service from February 1968 to January 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In pertinent part, the RO denied service connection for swelling in the ankles, legs, and hands, and discoloration of the feet.   

This case was previously before the Board in September 2011.  With respect to the issue decided herein, the Veteran's appeal was remanded in order to obtain a VA opinion to determine the likelihood that any disability manifested by swelling of the ankles was related to his military service or to a service-connected disability.  The requested opinion was provided in October 2011, with an addendum opinion provided in December 2012.  Accordingly, the Board finds that there has been substantial compliance with the directives of the September 2011 Remand, such that an additional remand to comply with such directives is not required with respect to the issue decided herein.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47  (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The Board notes that its September 2011 Remand also addressed the issue of entitlement to service connection for coronary artery disease, status post myocardial infarctions.  However, in a February 2012 rating decision, the RO granted entitlement to service connection for coronary artery disease.  As this claim was granted in full, the issue is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  

Similarly, a December 2012 rating decision granted entitlement to service connection for residuals of a left foot fracture.  As this claim was granted in full, the issue of entitlement to service connection for a disability manifested by swelling of the left foot is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  

The issues of entitlement to service connection for disabilities manifested by swelling of the legs and hands, as well as disability manifested by discoloration of the feet, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral ankle arthritis did not manifest to a compensable degree within one year of discharge from active duty, nor was it causally or etiologically related to service or to a service-connected disability.


CONCLUSION OF LAW

A disability manifested by swelling of the ankles was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred, nor was it due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA correspondence issued in April 2007 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issue decided herein, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records.  The Veteran was afforded VA examinations in October 2011, and an addendum opinion was obtained in December 2012.  The Board finds that these examinations for service connection are sufficient since they were thorough and contemporaneous examinations of the Veteran that took into account service treatment records, and records of post-service examination and treatment.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board is aware of no additional outstanding evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Finally, the Veteran was advised of his right to a hearing before the RO and/or before the Board, but he waived that right.  

No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claim herein decided.

The Veteran seeks entitlement to a disability manifested by swelling of the ankles, legs, and hands, to include as secondary to service-connected diabetes mellitus or coronary artery disease. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases, such as arthritis, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for a disability, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may be established by continuity of symptomatology after service under 38 C.F.R. § 3.303(b).  However, the Federal Circuit held that continuity of symptomatology under § 3.303(b) applies only to chronic diseases listed in C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Arthritis is listed under § 3.309 as a chronic diseases.  See C.F.R. § 3.309.

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service connected disability or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995)(en banc).

Here, service treatment records reveal that the Veteran was treated for warts on his fingers in September 1968 and for a wrist laceration caused by broken glass in December 1968.  Otherwise, there was no treatment for a disability of the knees, hands, or ankles while the Veteran was in service.  Significantly, his January 1971 examination at separation indicated that his upper and lower extremities were within normal limits.

The Veteran filed his claims for service connection in March 2007, asserting that he suffered from "constant pains" in his heels, toes, calves, ankles, knees, and hamstrings, as well as swelling and numbness in his hands.  At that time, the Veteran was not diagnosed as having or being treated for any orthopedic disabilities of the lower extremities other than osteoarthritis of the hip.  The Board emphasizes that the Veteran is already service connected for peripheral neuropathy of the upper and lower extremities associated with his diabetes mellitus, with an effective date of March 22, 2007.  

The Veteran was provided with a VA knee examination in October 2011, at which time the examiner indicated that the Veteran did not have, nor did he ever have, a knee and/or lower leg disability.  At that time, the Veteran admitted that he did not sustain a direct injury to his knees or ankles during service; however, he reported heavy lifting, wearing backpacks while marching, and going on patrol duty.  The Veteran additionally reported daily knee pain requiring rest and elevation.  X-rays did not reveal any fractures, degenerative changes, or effusions of either knee.  

The Veteran was provided with a VA hand examination in October 2011, at which time he was diagnosed as having bilateral hand neuropathy.  In addition, X-rays revealed degenerative or traumatic arthritis of the bilateral hands.  

The Veteran was provided with a VA foot examination in October 2011, at which time the examiner indicated that the Veteran sustained a left foot fracture in 2009.  Subjectively, the Veteran reported pain and weakness in his ankles in feet.  X-rays revealed degenerative or traumatic arthritis in both feet.  

The Veteran was also provided with a VA ankle examination in October 2011, at which time he was diagnosed as having degenerative or traumatic arthritis of the bilateral ankles.  Subjectively, the Veteran complained of pain and weakness of the bilateral ankles.  No opinion as to etiology was provided.

An addendum opinion was issued in December 2012, at which time the examiner opined that the Veteran's bilateral ankle arthritis was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness, to include his reported history of heavy lifting, wearing backpacks while marching, and patrol duty.  The examiner also opined that the Veteran's bilateral ankle arthritis was less likely than not (less than 50 percent probability) proximately due to or the result of any of the Veteran's service-connected disorders.  

With respect to the Veteran's metatarsal fracture of the left foot, the VA examiner opined that it was less likely than not (less than 50 percent probability) incurred in or caused by an in-service event, injury, or illness, to include the Veteran's reported history of heavy lifting, wearing backpacks while marching, and patrol duty.  The examiner also opined that the Veteran's metatarsal fracture of the left foot was less likely than not (less than 50 percent probability) proximately due to or the result of any of the Veteran' service-connected disabilities.  

In support of these opinions, the VA examiner explained that the Veteran had no orthopedic complaints, to include complaints related to his feet or ankles, while on active duty.  In addition, the examiner explained that there was no plausible connection or basis in the medical literature for a causal relationship or aggravation of the Veteran's bilateral ankle arthritis or left metatarsal fracture by his service-connected disabilities.  Significantly, the December 2012 addendum opinion did not provide any additional comment related to the Veteran's diagnosed arthritis of the bilateral hands and feet.  

Analysis of the record shows that the earliest evidence demonstrating that the Veteran complained of or was treated for an orthopedic disability of the ankles is several decades after his active duty service.  Specifically, the Veteran first reported symptoms in 2007.  This prolonged period without complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim decided herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence is competent and sufficient in certain instances related to medical matters.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Specifically, such instances include establishing a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id. at 1377.  Similarly, when a disability may be diagnosed by its unique and readily identifiable features, the presence of the disability is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 307.

To the extent that the Veteran asserts that his current bilateral ankle disorders are etiologically related to his active duty or to a service-connected disability, the Board finds that such determinations are more suited to the realm of medical, rather than lay, expertise.  The precise determination of etiology or aggravation is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions or opinions as to aggravation.  Jandreau, 492 F.3d at 1377.  Consequently, the Veteran's assertions do not constitute competent evidence of etiology or aggravation in this case.

In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Here, the Veteran has been provided with several VA examinations during the course of this appeal.  Significantly, the VA examiners who have provided an etiological opinion in their reports indicated that the Veteran's orthopedic disabilities of the ankles were less likely than not related to service.  Specifically, the author of the December 2012 VA addendum opinion found that these conditions were less likely than not directly related to service or to a service-connected disorder.  These opinions were accompanied by the adequate rationales detailed above, and the Board finds the VA examiner's opinions to be highly probative. 

Additionally, the Veteran did not submit, nor did he allege, evidence demonstrating treatment for arthritis dated within one year of his January 1971 service discharge.  Significantly, the Veteran's discharge examination was within normal limits.  As such, the Board finds that the preponderance of the probative and competent evidence is against finding that the Veteran's orthopedic disabilities of the ankles were manifest to a compensable degree within one year of his active duty discharge and, thus, service connection on this basis is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Accordingly, service connection for disorders of the ankles is not warranted, as the most probative evidence shows that the Veteran's disorders are not related to his active duty, to include as due to a service-connected disability.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claims for service connection, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for disability, to include arthritis, manifested by swelling of the ankles is denied. 


REMAND

Regrettably, the Board determines that another remand is necessary with respect to all other issues on appeal.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

With respect to the Veteran's claim for entitlement to service connection for disabilities manifested by swelling of the legs and hands, the Board's September 2011 Remand directed that the Veteran be scheduled for VA examinations to ascertain the nature and likely etiology of any disabilities manifested by swelling of the legs and hands.  Specifically, the examiner was to opine as to whether the Veteran had separate disabilities manifested by swelling of the legs and hands, and, if so, opine as to the likelihood that any such disability was due to or aggravated by any of the Veteran's service-connected disabilities.  

As discussed above, pursuant to the Board's October 2011 Remand instructions, the Veteran was provided with several VA examinations in October 2011.  At his VA hand examination, he was diagnosed as having bilateral hand neuropathy, for which he is already service connected.  However, the VA examiner also noted that X-rays revealed degenerative or traumatic arthritis of the bilateral hands.  Significantly, the VA examiner failed to provide an opinion as to the probable etiology of the Veteran's diagnosed arthritis of the bilateral hands, as explicitly requested in the Board's October 2011 Remand.  

The Veteran was also provided with a VA foot examination in October 2011, at which time the examiner indicated that the Veteran sustained a left foot fracture in 2009, the residuals of which are now service connected pursuant to a December 2012 rating decision.  In addition to the fracture, however, the examiner indicated that  X-rays revealed degenerative or traumatic arthritis in both feet.  While the December 2012 VA addendum opinion provided an adequate discussion as to why the Veteran's left foot fracture was less likely than not related to his period of active duty service or to any service-connected disability, the VA examiner failed to provide an opinion as to the probable etiology of the Veteran's bilateral foot arthritis, as explicitly requested in the Board's September 2011 Remand.  

In addition, the Board's September 2011 Remand also directed that the Veteran be scheduled for a VA examination to ascertain the nature and likely etiology of any disability manifested by discoloration of the feet.  Specifically, the examiner was instructed to ascertain whether the Veteran currently had a separate disability manifested by discoloration of the feet, and, if so, to opine as to the likelihood that such disability was due to or aggravated by any of the Veteran's service-connected disabilities.  The Veteran had reported that brown spots had appeared on the skin of his feet, bilaterally. 

 However, although the Veteran was provided with a VA foot examination in October 2011, this examination focused on the orthopedic disabilities of the Veteran's feet.  Significantly, the Veteran was not provided a VA examination that addressed any rashes, infections, or any other abnormalities involving the skin of his bilateral feet.  This is especially troubling in light of the fact that the Veteran had been treated for tinea pedis while in service; that a VA diabetic foot examination revealed dry, scaly skin and toenails thickened with subungal fungus on his bilateral feet; and that his VA treatment records included "tinea" and "skin lesion" among his active problems.   

Accordingly, the Board finds that the VA examinations conducted in October 2011 did not comply with the Board's September 2011 Remand instructions.  Id.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for another VA examination to assess the probable etiology of his diagnosed arthritis of the bilateral hands.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make these determinations must be conducted.  Upon a review of the record and examination of the Veteran, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent probability or more) that the Veteran's diagnosed arthritis of the bilateral hands is causally or etiologically a result of the Veteran's military service, or caused or aggravated by any service-connected disability.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. A complete rationale for any opinion advanced must be provided.

2.  Schedule the Veteran for another VA examination to assess the probable etiology of his diagnosed arthritis of the bilateral feet.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make these determinations must be conducted.  Upon a review of the record and examination of the Veteran, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent probability or more) that the Veteran's diagnosed arthritis of the bilateral feet is causally or etiologically a result of the Veteran's military service, or caused or aggravated by any service-connected disability.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. A complete rationale for any opinion advanced must be provided.

3.  Schedule the Veteran for a VA examination to assess the likely etiology of any current disability manifested by discoloration of the feet.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make these determinations must be conducted.  Upon a review of the record and examination of the Veteran, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent probability or more) that any diagnosed disability manifested by discoloration of the feet is causally or etiologically a result of the Veteran's military service, or caused or aggravated by any service-connected disability.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  A complete rationale for any opinion advanced must be provided.

4.  Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of his claim.  See 38 C.F.R. §§ 3.158, 3.655 (2013).

5.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal, including a review of all evidence received since the most recent supplemental statement of the case.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


